Citation Nr: 0927085	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hearing loss.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.  

4.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the RO.  

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  

Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
hearing loss is as stated on the title page of this decision.  
It appears that, in the currently appealed rating decision 
issued in September 2006 and then again in 2007 and 2008, the 
RO confirmed and continued the prior denial (in February 
2004) of the Veteran's claim of service connection for 
hearing loss.  

Regardless, of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The issues of whether new and material evidence has been 
received to reopen the claim of service connection for 
hearing loss, service connection for PTSD and service 
connection for a skin disorder, are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of tinnitus in service or for many years thereafter.  

2.  The currently demonstrated tinnitus is not shown to be 
due inservice noise exposure or another event or incident of 
the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by tinnitus is not due 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112. 5102, 5103A, 5107 
(West 2002 & Supp. 2008);38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

First, VA has a duty under VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2005 letter to the Veteran from the RO specifically notified 
him of the substance of VCAA, including the type of evidence 
necessary to establish service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.  

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  

The information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, VA examinations, and statements from the 
Veteran and his representative.  There is no indication of 
additional evidence identified by either VA or the Veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present appeal, the Veteran was provided with notice 
of this information in letters dated in March 2006.  


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  


Factual Background

The service personnel records (SPRs) show that the Veteran's 
military occupational specialty (MOS) was BM (Boatswain's 
Mate).  He was on board the USS TULARE from November 1965 to 
August 1967.  

The Veteran reports that his cargo ship supported 
construction units in amphibious landings when heavy 
equipment such as bulldozers and trucks was unloaded in the 
Republic of Vietnam.  He asserts that his tinnitus is due to 
the exposure to acoustic trauma in the form of heavy 
construction noise and machine gun fire.  

The service treatment records (STRs) in this regard are 
negative for report of, treatment for, or diagnosis of 
tinnitus.  The Veteran was treated on several occasions for 
ear problems, to include an earache and otitis media (1966) 
and otitis externa (1967).  However, at the time of the 
separation examination, his ears and hearing were reported to 
be normal.  

In 2003, the Veteran filed a claim for compensation benefits 
without mentioning tinnitus, although that is when he 
initially filed a claim for service connection for hearing 
loss.  

In 2004, the Veteran reported in a statement that he had 
recently been given a hearing aid by VA.  A history of 
hearing aid was noted upon VA treatment record in 2005.  

A clinical report of tinnitus was noted during the recent VA 
audiological and ear examination in January 2008.  At that 
time, the claimant reported inservice noise exposure from 
work in construction and from firing guns without ear 
protection.  Subsequent to service, he noted having been 
employed in construction that included the operation of heavy 
equipment without the use of ear protection.  He also 
reported having a long history of bilateral recurrent 
tinnitus of undetermined onset that occurred on the average 
of 3 to 4 times per month.  Bilateral recurrent tinnitus was 
diagnosed.  

After a review of the claims file, the VA examiner added an 
addendum to his initial report and noted that the Veteran's 
STRs were negative for a report of tinnitus and that "[this] 
was over 40 years ago."  His bilateral sensorineural hearing 
loss was compatible with his current age.  It was opined that 
it was less likely than not that current tinnitus might be 
related to military noise exposure.  


Analysis

The Veteran's STRs reflect no complaints or findings of 
tinnitus.  The medical evidence clearly documents the 
Veteran's initial complaints of tinnitus at a time many years 
after service.  Significantly, his ears and hearing were 
reported to be normal when the Veteran left service.  

The only medical opinion of record to address the etiology of 
current tinnitus weighs against the claim.  The January 2008 
VA examiner opined that the current tinnitus was less likely 
than not related to service, highlighting the initial 
notation of the tinnitus many years after service.  

There is no medical evidence to support the Veteran's lay 
assertions that his tinnitus is due to noise exposure or 
another event of his active service.  Moreover, the Veteran 
is not shown to assert that his tinnitus actually began 
during service.  

The documented onset of the tinnitus many years after service 
is a factor that tends to weigh against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Thus, 
the Board finds no basis for causally linking the development 
of the current tinnitus to an identified incident during 
service.  

The Board has considered the assertions of the Veteran and 
his representative.  This includes the argument that the VA 
examiner's opinion was not adequate because it did not 
account for the evidence that supported the claim, such as 
the inservice treatment for ear problems, or address whether 
age-related factors might have been aggravated over time by 
his inservice noise exposure.  

However, in this case, the VA examiner reported that he had 
reviewed the claims file in finding that the record was 
negative for tinnitus for more than forty years after 
service.  The examiner also recorded the Veteran's own 
statements including his long history of bilateral recurrent 
tinnitus of undetermined onset as well as his reports 
concerning inservice and postservice noise exposure without 
ear protection.  

Thus, on this record, the opinion is shown to have been based 
on a review of the complete record and is controlling as to 
the presented medical question, absent other competent 
evidence linking the onset of the tinnitus to service.  

While the Veteran asserts that his current tinnitus is 
associated with his noise exposure during service, such 
questions of medical diagnosis and causation are only within 
the province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  

As a layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  In addition, his lay 
assertions alone cannot serve to establish a continuity of 
symptomatology since service.  

For these reasons, the claim of service connection for 
tinnitus must be denied.  In arriving at the decision to deny 
each claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence is 
against the claim, the doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for tinnitus is denied.  


REMAND

The issues of whether new and material evidence has been 
received to reopen the claim of service connection for 
hearing loss, service connection for PTSD, and service 
connection for a skin disorder must be remanded for 
additional development.  

Specifically, as to the claim of service connection for 
hearing loss, it is noted that this is subject to a final 
denial by the RO in February 2004 which was not timely 
appealed.  38 C.F.R. § 3.156(a) (2008).  

To date, however, the Veteran has not been notified of the 
relevant definition of new and material evidence, the reasons 
for the prior denial of the claim of service connection for 
hearing loss, and the evidence needed to substantiate the 
underlying claim of service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board finds 
that, on remand, the RO should provide appropriate notice of 
the Kent requirements to the Veteran and his service 
representative.  

The Veteran is claiming service connection for PTSD.  
Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  

If VA determines that the Veteran did not engage in combat, 
(in 2004 he reported that he was engaged in combat but in 
October 2005, he asserted that he was not), and that the 
alleged stressor is not related to combat, the Veteran's lay 
testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
evidence to corroborate his testimony or statements.  Moreau 
v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of 
every detail, including the Veteran's personal participation 
is not required; rather the Veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The Veteran has been variously diagnosed with depression, 
anxiety, and on at least one occasion in September 2004 with 
PTSD.  Although he has given conflicting statements as to 
whether he served on combat, his SPRs reflect that he did not 
have combat with enemy in that his entire service time was 
spent upon the USS Tulare in the waters off the coast of 
Vietnam.  

However, he has been consistent with his accounts of 
stressors, which mainly includes the report of being in a 
crew who recovered a badly deformed body from the ocean.  
This allegedly occurred approximately in August 1967.  

The RO denied service connection for PTSD, in part, on the 
basis that the Veteran had not provided sufficiently specific 
information in order to verify stressors as a cause for his 
PTSD.  No attempt was made to obtain verification.  The Board 
finds that VA has a duty to attempt to verify the Veteran's 
claimed stressors.  

The claim of service connection for a skin condition, , to 
include as due to exposure to Agent Orange, is also the 
subject of this remand.  Here, the Board notes that the 
Veteran was treated during service for a rash in 1964 and 
1965.  Post service VA medical records include diagnoses of 
skin disorders to include psoriasis and sebopsoriasis.  In 
2005, the Veteran gave a 35 year history of skin problems.  

While it has not been found that the claimant was exposed to 
Agent Orange in service, the evidence in this case indicates 
a possibility that he ha a skin condition that had it its 
onset during service.  The Board is of the opinion that he 
should be afforded a VA examination to determine the etiology 
of any skin disorder found to be present.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to ensure that all notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
Specifically, provide appropriate notice 
on the issue of whether new and material 
evidence has been received to reopen a 
claim of service connection for tinnitus.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  A copy of the notice letter must 
be included in the claims file.  

2.  The RO should take appropriate 
steps to contact the Veteran in order 
to obtain a complete and detailed 
listing of his claimed stressor events 
and then to verify the alleged 
stressors through appropriate sources, 
if indicated.  

This should include obtaining deck logs 
or other records of the USS Tulare for 
the period of November 1965 to August 
1967 or other such documentation for 
verification that crew members from the 
ship picked up dead bodies from the 
ocean during that period.  

3.  Thereafter, the Veteran should be 
afforded psychiatric VA examination to 
determine the nature and likely 
etiology of the claimed PTSD.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly VA outpatient 
treatment records and express an 
opinion as to the following:  

a)  The examiner should clarify the 
Veteran's diagnosis and specifically 
comment on whether he has a diagnosis 
of PTSD consistent with the criteria 
for a diagnosis under the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the diagnosis of PTSD 
is due to a specific inservice stressor 
or event.  

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed skin 
disorder.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to respond to the 
following:  

a)  The examiner should identify all 
currently present skin disorders.  

b)  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current skin 
disorder is related to the Veteran's 
period of active service, to include 
findings noted in the service medical 
records, or is such a relationship is 
unlikely (i.e., less than a 50-50 
probability)?  

A rationale should be provided for all 
opinions expressed.  The examination 
report should indicate whether the 
examiner reviewed the Veteran's medical 
records.  

6.  The Veteran should be given 
adequate written notice of the date and 
place of any requested examination.  A 
copy of all notifications must be 
associated with the claims file. The 
Veteran is hereby advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have an adverse effect on his 
claim.  

7.  Then, following completion of all 
indicated development, the RO  should 
readjudicate the Veteran's remaining 
claims in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran (and his 
representative) should be provided with a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal since the February 2008 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


